DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 10 – 13, 15 – 17, 19 – 21, 23, 27 and 30 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 8,684,135) in view of Takasu et al. (JP H07242458), and further in view of Link, Jr. et al. (US 4,566,558).
With respect to claims 10, 21 and 32, Smith et al. teach a method of constructing a sound absorbing structure comprising installing a form material (Fig.1); disposing an acoustic panel on a first surface of the form material; disposing a construction material over the acoustic panel, wherein the construction material comprises a cementitious material, the construction material being in fluid state when being disposed over the array of acoustic panels; and curing the construction material to form a structural element of a sound absorbing structure (Col.4, Line 62 – Col.5, Line 30). 
However, Smith et al. fail to particularly disclose wherein the acoustic panel is an array of pre-formed acoustic panels.
On the other hand, Takasu et al. teach a method of constructing a sound absorbing building structure comprising an array of pre-formed acoustic panels (Figs.1 – 3, Items 4).
Link, Jr. et al. teach a sound absorbing structure (Fig.1) comprising an array of acoustic panels (Figs.1 and 4, Items 58) being enclosed by a structural material (Fig.4, Item 46), in this manner providing for the construction material being in fluid state when being disposed over the array of acoustic panels such that the construction material flows between adjacent acoustic panels within the array; and each of the acoustic panels within the array comprising a fibrous acoustic medium having a thickness between about one half inch and about 6 inches, the fibrous acoustic medium 
The Examiner considers that it would have been an obvious matter of design choice to provide the structural element being a ceiling or floor of a building structure because it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987) ; furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
The Examiner considers that it would have been an obvious matter of design choice to employ a nonwoven material comprising a high melt acoustic material and a low melt acoustic material, or wherein the panels have different density, or wherein the acoustic panels are made form a particular material or combination of materials because it would tune the panel to provide a predetermined performance as necessitated by the specific requirements of the particular application; furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
  It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Takasu et al. pre-formed acoustic panel and the Link, Jr. et al. array of acoustic panels as the Smith et al. acoustic panel because it would facilitate the production of the sound absorbing building structure by eliminating 
 With respect to claims 11, 12 and 27, Smith et al. teach comprising coupling the array of acoustic panels on the first side of the form material and further comprising removing the form material and exposing at least a portion of the array of acoustic panels (Col.4, Line 62 – Col.5, Line 30), and Link, Jr. et al. (Fig.1). 
With respect to claim 13, Link, Jr. et al. teach wherein each of the acoustic panels consists of a fibrous acoustic material (Col.5, Lines 19 – 30).  
With respect to claims 16 and 17, Smith et al. teach wherein the array of acoustic panels comprises fiberglass or polyester fiber (Col.3, Lines 60 - 67); and Link, Jr. et al. (Col.5, Lines 19 – 30). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 19, Smith et al. teach further comprising removing the form material such that a surface of each of the acoustic panels is exposed (Figs.2 – 4), and Link, Jr. et al. (Fig.1).  
With respect to claims 15, 20 and 23, the Examiner takes official notice that it is well known in the art to permit the construction material to extend into the array of acoustic panels by any predetermined distance because it would assure the acoustic panels to comingle and firmly bond together once the construction material has cured, as disclose by Sanders (US 2009/0050401).  
. 

Claims 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 8,684,135) in view of Takasu et al. (JP H07242458) and Link, Jr. et al. (US 4,566,558), and further in view of Roy (US 8,708,098).
Smith et al., Takasu et al. and Link, Jr. et al. teach the limitations already discussed in a previous rejection, but fail to particularly disclose further comprising a barrier between the acoustic panels and the construction material.
On the other hand, Roy teaches a multi-layered sound absorption structure comprising an acoustic panel comprising a fibrous material (Fig. 1, Item 1; Col.3, Lines 21 - 26); and a construction material (Fig.3, Item 3; Col.5, Lines 59 - 67) coupled to the acoustic medium (Fig.3), and further comprising a barrier (Figs. 1 and 3, Item 2; Col.3, Lines 40 - 49) between the acoustic medium and the construction material.
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Roy barrier configuration with the Smith et al., Takasu et al. and Link, Jr. et al. design because it would prevent delamination the layers and additionally, .
 
Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. The Examiner still considers that the obvious combination to Smith et al., Takasu et al., Link, Jr. et al. and Roy teach the limitations described in the claims as discussed above.
The Examiner considers that Takasu et al. teach a method of constructing a sound absorbing building structure comprising installing a form material; disposing an array of acoustic panels on a first surface of the form material, each of the acoustic panels within the array being pre-formed, disposing a construction material over the array of acoustic panels, wherein the construction material comprises a cementitious material, the construction material being in fluid state when being disposed over the array of acoustic panels such that the construction material flows over the acoustic panels within the array; and curing the construction material (Figs.1 – 3 and Specification).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                

          Primary Examiner
          Art Unit 2837
          March 12, 2022